Citation Nr: 1526868	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-04 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a back disorder, to include as secondary to a right hip disability. 

2. Entitlement to service connection for a left hip disorder, to include as secondary to a right hip disability.

3. Entitlement to a rating in excess of 10 percent for right hip arthritis based on limitation of flexion.

4. Entitlement to a rating in excess of 10 percent for right hip arthritis based on limitation of adduction.

5. Entitlement to a rating in excess of 10 percent prior to December 16, 2010, and to a compensable rating since that date for right hip arthritis based on limitation of extension.


REPRESENTATION

Appellant represented by:	Robert J. Parker, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to August 1989.

This matter is on appeal from rating decisions in December 2007 and March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The Veteran testified before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is of record.

Regarding the claim for service connection for a back disorder based on the submission of new and material evidence, the Veteran has submitted additional evidence since the most recent adjudicative decisions.  However, he has waived his right to initial review by the RO.  Therefore, review of the claim at this point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

In December 2014, the Veteran submitted a Notice of Disagreement to an August 2014 rating decision which granted service connection for an acquired psychiatric disorder with a 70 percent disability rating.  However, the Board does not find that this statement is adequate to constitute a valid Notice of Disagreement.  Specifically, while no "special wording" is required in a Notice of Disagreement, "the specific determinations the claimant disagrees with must be identified."  38 C.F.R. § 20.201 (2014).  Here, the Veteran disagreed with "all the adjudicative determinations" in the rating decision "except for those, if any, that I specifically state here that I do not want to appeal."  The Board is unable to determine from this statement the precise nature of his disagreement. 

Normally, when a veteran has submitted a timely Notice of Disagreement to an issue, a remand is required in order for a statement of the case addressing that issue to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Here, however, a remand is not yet required, but the RO should take appropriate action to obtain clarification as to the Veteran's disagreement with the December 2014 rating decision.  

The issues of service connection for a left hip disorder, to include as secondary to a right hip disorder, and entitlement to increased ratings for right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. In a December 2007 rating decision, the claim of entitlement to service connection for a back disability was denied on the basis that it was not shown during service and is not related to service.  

2. The evidence added to the record since the December 2007 decision became final does not related to an unestablished fact that is necessary to substantiate the claim of service connection for a back disability.


CONCLUSIONS OF LAW

1. The December 2007 rating decision that denied the Veteran's claim for entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. As the evidence received subsequent to the December 2007 rating decision is not new and material, the requirements to reopen the claim for entitlement to service connection for a back disorder, to include as secondary to a right hip disability, have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

There are additional notice requirements for claims to reopen based on new and material evidence, such as notifying a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006 

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  It also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

A VA examination and opinions with respect to the issue on appeal were also obtained most recently in December 2010 and January 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in February 2015  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the Veteran's symptoms and how these symptoms have been impacted by his service-connected right hip disability.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of establishing whether new and material evidence has been received, the credibility of the such evidence is to be presumed unless "patently incredible" or when the fact asserted is beyond the competence of the person making the assertion.  See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992); King. Brown, 5 Vet. App. 19, 21 (1993).

In this case the Veteran is claiming entitlement to service connection for a back disorder, which he now asserts is secondary to his service-connected right hip disability.  This claim was previously denied by the RO in December 2007 on the basis that "this condition neither occurred in nor was caused by service."  He did not appeal that decision.  

As an initial matter, the Board notes that a VA examiner provided a new opinion regarding the Veteran's back claim in February 2008, which was within one year of the December 2007 rating decision.  In general, when evidence that is new and material is obtained within one year of the most recent rating decision, that evidence is part of the original claim and a new rating decision should be created.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  However, in this case, the examiner stated that the Veteran's back disability was less likely than not related to his hip disability, but was more likely due to "wear and tear" on his joints due to age and other injuries.  Thus, even though this examiner's opinion is "new" in that it was not considered by the RO in December 2007, it was not "material" as it does not provide a link between the Veteran's back disorder and either active duty or a service-connected disability.  Therefore, this VA opinion did not prevent the December 2007 rating decision from becoming final one year later.  

Moreover, after a review of the evidence submitted since the December 2007 rating decision became final, the Board determines that reopening the claim is not warranted.  As an initial matter, unlike his last claim, the Veteran is now contending that his back disorder is due to his service-connected right hip disability.  However, a claim for service connection based on a new or different theory of causation for the same disease or injury is still the subject of a previously denied claim and cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Therefore, his bare assertions of a new theory of causation alone do not warrant reopening the claim.  

Moreover, while the record includes (in addition to the VA examiner's opinion from February 2008) additional VA treatment records, records from the SSA and his testimony before the Board in February 2015, none of this evidence warrants reopening the claim.  Among these records are a number of treatment notes that continue to diagnose his back symptoms.  For example, a treatment note from May 2013 reflects that the Veteran had complained of back pain since 2006, but could not recall any traumatic injuries or precipitating event.  He stated on that occasion that his pain varies depending on activity, and he rated his pain at 8 out of 10.  Most other treatment notes directed toward his back are similar.  

All this evidence is "new" in that it was not reviewed by the RO prior to the last final denial of this claim.  However, it is not "material," as it does not relate to the basis of the last final denial.  Namely none of the evidence suggests a relationship between his back disorder and his active duty service or his service-connected hip disability.  

With respect to the Veteran's statements, the Board finds that the assertions that his back disorder is due to his active duty service are effectively duplicative of the statements already included in the claims file and considered in the prior final decisions.  As to his assertions that his back disorder is due to his service-connected hip disability, as a lay person, he is clearly not competent to opine on such matters of etiology.  See King, 5 Vet. App. at 21.  The remaining statements (to include those that were made at his hearing before the Board in February 2015, are not new, but instead are merely recitations of the statements the Veteran previously made.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The Veteran's statements are thereby not new and material evidence.  

Therefore, as evidence that is both "new" and "material" has not been submitted, there is no basis to reopen the previously denied claim.   


ORDER

New and material evidence has not been submitted; the application to reopen a claim of entitlement to service connection for a back disorder is denied.



REMAND

At the January 2011 VA examination, the examiner did not provide an opinion as to whether the Veteran's left hip disorder was aggravated by his service-connected right hip disability.  As a result the examination is inadequate for adjudication purposes.  Another examination must be conducted.

The Board determines that further action is required by the RO before the Veteran's increased rating claim may be adjudicated.  Specifically, a large amount of evidence has been added to the record since the most recent statement of the case was issued in February 2013.  At his hearing before the Board in February 2015, the Veteran and his representative stated that they intended to waive their right to initial review by the RO for the evidence they submitted.  See 38 C.F.R. § 20.1304 (2014).

While the Board recognizes the Veteran's request to waive RO review of the evidence presented, other evidence of record indicates that the Veteran underwent a total hip replacement in May 2014.  Not only has there been a material change in the status of his service-connected disability, but it now may be subject to a 38 C.F.R. § 4.71a, Diagnostic Code 5054, which addresses prosthetic replacement of the hip joint.  Given such a material change in the Veteran's disability, this evidence should be first reviewed by the RO.  

Moreover, although the Veteran was afforded a VA examination in August 2014, this examination would be of minimal value if Diagnostic Code 5054 does apply, as this diagnostic code contemplates a 100 percent disability rating for the duration of 1 year following the procedure.  Therefore, a new VA examination is also necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Tennessee Valley Healthcare System since October 2013, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the records thereof. 

2.  Following completion of the above, schedule the Veteran for new VA examination to determine the current nature and severity of his service-connected right hip disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

Following a physical examination of the Veteran and a review of the claims folder, the examiner should specifically discuss the observed range of motion of the femur in all directions, the extent to which these ranges of motion may be further limited by pain, and any other pertinent findings.  The examiner should be sure to also record the Veteran's statements regarding his hip symptoms, and how they affect his daily living.

3.  Following completion of the development requested in paragraph 1, above, the Veteran should be scheduled for an appropriate examination to determine the nature and etiology of any left hip disorder.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

Following a physical examination of the Veteran and a review of the claims folder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left hip disorder:  

a) is of service onset; 
b) was present to a compensable degree within one year of service separation; 
c) is otherwise related to service;
d) is proximately due to or the result of the service-connected right hip disability; and 
e) is aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected right hip disability.  

A complete rationale for all opinions must be provided.

4.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


